S   Case 2:18-cv-10633-MCA-JAD Document 11 Filed 10/26/18 Page 1 of 1 PageID: 93

      Case 2:18-cv-10633-MCA-JAD Document 10 Filed 10/23/18 Page lot 2 PagelD: 91

                                                                                                  )r7n-      r—-
     FOX ROTHSCHILD LLP
     Formed in the Commonwealth of Pennsylvania
     By:     John C. Atkin, Esq.
     Princeton Pike Corporate Center
     997 Lenox Drive
     Lawrenceville, NJ 08648-2311
     Tel: (609) 896-3600
     Fax: (609) 896-1469
     iatkina. fo xrothsc hi Id. corn
     4ttorncvs for Plaintiff Strike 3 Holdings. LLC

                                UNITED STATES DISTRECT COURT
                               FOR THE DISTRICT OF NEW JERSEY


      STRIKE 3 HOLDINGS, LLC,
                                                                Case No. 2: 18-cv-10633-MCA-JAD
                            Plaintiff,
                                                                      NOTICE OF VOLUNTARY
             V.                                                     DISMISSAL WITH PREJUDICE

      JOHN DOE, subscriber assigned IP address
      72.7929.112,

                            Defendant.


            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

     LLC hereby gives notice that   its claims in   this action against Defendant John Doe. subscnber
     assigned IP address 72.7929.112, are voluntarily dismissed with prejudice.

     DATED: October 23, 2018                          Respecthully submitted,

                                                      FOX ROTHSCHILD LLP
                                                      A tto,nevs for Plaintiff
                                                      Strike 3 Holdings, LLC

                                                      /s/ John C. A thin, Esq.
                                                      John C. Atkin. Esq.




                                                            /
                                                                        I,.,
                                                                                        n.j..,
                                                                                                  .fl.J.d.
